[Cite as Cleveland Firefighters Assn. IAFF Local 93 v. Cleveland Dept. of Law, 2021-Ohio-3602.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

ASSOCIATION OF CLEVELAND
FIRE FIGHTERS IAFF LOCAL 93,                          :

                 Requester-Appellee,                  :
                                                                           No. 110329
                v.                                    :

CITY OF CLEVELAND, DEPARTMENT
OF LAW,                       :

                Respondent-Appellant.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 7, 2021


                        Civil Appeal from the Court of Claims of Ohio
                                  Case No. 2020-00373PQ


                                            Appearances:

                Diemert & Associates Co., L.P.A., Joseph W. Diemert, Jr.,
                Thomas M. Hanculak, and Mark V. Guidetti, for
                appellee.

                Barbara A. Langhenry, Cleveland Director of Law,
                William M. Menzalora, Chief Assistant Director of Law,
                and Timothy J. Puin, Assistant Director of Law, for
                appellant City of Cleveland, Department of Law.
LARRY A. JONES, SR., J.:

        {¶ 1}   Respondent-appellant, the city of Cleveland Law Department (“the

city”), appeals from the Ohio Court of Claims’ judgment overruling the city’s

objections to a special master’s report and recommendation and adopting the

report and recommendation. The Court of Claims’ judgment was a mandate to the

city to release all records that were made under the requestor-appellee, the

Association of Cleveland Fire Fighters, IAFF Local 93’s (“Local 93”), public-records

request for emails that city of Cleveland Fire Chief Angelo Calvillo (“Chief Calvillo”

or “the Chief”) sent, received, and was copied on from January 26, 2020, through

February 5, 2020.1 For the reasons that follow, we affirm.

                         Procedural and Factual History

        {¶ 2}   On May 11, 2020, Local 93 made the above-mentioned public

records request to the city. On the same day the request was made, the city

acknowledged the request and responded to Local 93 that:

        [t]his letter seeks to clarify your request. In order to search for the
        responsive, documents you are requesting, we will have to have
        keywords in order to use in our search. As this stands, this request is
        vague and overly broad. * * * Upon receipt of your clarification, the
        City will further respond to your public record request as required by
        law. If you have any questions, please reply to this email. Thank you
        for your attention.

        {¶ 3}   The following day, May 12, 2020, Local 93 responded to the city’s

request for clarification, stating that “we are seeking all email correspondence for

the time-period as outlined. * * * We believe this request is reasonable and not


1The   judgment has been stayed pending the outcome of this appeal.
overly broad.” The city refused to search for the Chief’s emails without search

terms being provided, and thus, on June 11, 2020, Local 93 filed the within public-

records-access action against the city in the Court of Claims pursuant to R.C.

2743.75.

      {¶ 4}   After this action was filed, in September 2020, Local 93 narrowed its

request to the Chief’s email correspondence dealing solely with emergency

responses, such as medical emergencies, structure fires, and motor vehicle

accidents from the same timeframe as previously requested, January 26, 2020,

through February 5, 2020.

      {¶ 5}   On October 5, 2020, the city notified Local 93 that it had identified

documents responsive to its request and that Local 93 could view the records

through the city’s document management system, GovQA. The records consisted

of two audio files; 153 pages of emails with redactions for medical information and

motor-vehicle license information; and four emails that were completely redacted

based on the attorney-client privilege, with an attached redaction log. The four

redacted emails are the subject matter of this appeal.

      {¶ 6}    Local 93 objected to the redaction of emails, contending that they

were not subject to attorney-client privilege.           The parties attempted,

unsuccessfully, to mediate the dispute. The special master identified the “sole

remaining issue” as the “redaction of the withheld records based on attorney-client

privilege.”
      {¶ 7}   The city’s claim of attorney-client privilege was rooted in emails

involving William Menzalora (“Menzalora”), who, at all relevant times, was the

city’s Chief Assistant Director of Law, Division of Public Safety. Three of the four

emails at issue were sent on January 26, 2020, and the fourth was sent the

following day, January 27. All four emails were relative to an early morning fire

that had occurred in the city on January 26, 2020.

      {¶ 8}   For background context, the precipitating email (not at issue here)

was sent on January 26, 2020, by Norman Michael (“Michael”), identified in the

email as “Public Information Officer, Cleveland Division of Fire,” to Chief Calvillo;

three city employees were copied on the email, but Menzalora was not one of them.

Michael detailed the fire and a positive outcome in the email. There were several

emails thereafter among city employees relative to media coverage of the fire;

Menzalora was not part of that email chain.

      {¶ 9}   The first email that is the subject of this appeal was sent later that

same day, January 26, by Chief Calvillo to Michael McGrath (“McGrath”), then

Director of Public Safety for the city; Menzalora was copied on the email and the

subject line contained the language “Attorney-Client privilege.” The email was two

sentences, and as related to Menzalora, involved a scheduling matter.

      {¶ 10} The second subject email was sent a few minutes after the first

subject email. Chief Calvillo emailed Michael and copied Menzalora, among other

city employees. No advice was sought, or questions were posed. Again, the subject

line of the email contained the language “Attorney-Client privilege.”
      {¶ 11} A few minutes later, the third subject email was sent from the Chief

to Menzalora, with McGrath copied on it, and contained the “Attorney-Client

privilege” language in the subject line. The entirety of the email related to a

scheduling matter.

      {¶ 12} The final subject email was sent the following day, January 27,

2020. It was from Chief Calvillo to the Assistant Chief, Division of Fire, and

Menzalora was copied on it.      The subject line contained the “Attorney-Client

privilege” language. The greeting of the email was solely to the Assistant Chief,

and the body of the email asked him to review a document.

      {¶ 13} On December 30, 2020, the special master filed his report and

recommendation. The special master found that the city failed to meet its burden

of proving that the redacted emails contained privileged attorney-client

communication. In light of his conclusion, the special master recommended that

the city be ordered to provide Local 93 unredacted copies of the emails. The report

and recommendation were signed by the Clerk of the Court of Claims of Ohio, with

the word “for” written next to the name of the special master.

      {¶ 14} The city filed objections to the special master’s report. On January

26, 2021, the Court of Claims overruled the city’s objections, adopted the special

master’s report, and ordered release of the emails. The city now appeals, and

assigns the following three assignments of error for our review:

      First Assignment of Error: The Court of Claims erred in adopting the
      special master’s report and recommendation of December 30, 2020,
      (01/26/2021 Decision and Entry), because the report and
      recommendation applied the incorrect burden of proof in requiring
      the City to show by clear and convincing evidence that the emails
      requested by Local 93 are exempt from the Public Records Act by
      virtue of the attorney-client privilege (12/30/2020 Report and
      Recommendation, p. 8, passim).

      Second Assignment of Error: The Court of Claims erred in adopting
      the special master’s report and recommendation of December 30,
      2020, (01/26/2021 Decision and Entry), because the report and
      recommendation published the headers and content of emails that the
      City claimed were privileged, before final adjudication of the City’s
      privilege defense, and in doing so gave misleading descriptions of the
      email headers that omitted the express designation of the emails as
      attorney-client privileged (12/30/2020 Report and Recommendation,
      “The Cover Emails and Attachments,” pp. 4-5).

      Third Assignment of Error: The Court of Claims erred in adopting the
      special master’s report and recommendation of December 30, 2020,
      (01/26/2021 Decision and Entry), because the report and
      recommendation was not signed by the special master and therefore
      was not properly submitted under R.C. 2743.75 (12/30/2020 Report
      and Recommendation, p. 10).

                                Law and Analysis

      {¶ 15} Ohio’s Public Records Act, codified in R.C. 149.43, provides that

upon request a public office “shall make copies of the requested public record

available to the requester at cost and within a reasonable period of time.” R.C.

149.43(B)(1). Ohio courts construe the Public Records Act liberally in favor of

broad access, with any doubt resolved in favor of disclosure of public records. State

ex rel. Hogan Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156 Ohio St.3d 56,

2018-Ohio-5133, 123 N.E.3d 928, ¶ 12.

      {¶ 16} As mentioned, Local 93 filed its complaint pursuant to R.C. 2743.75,

which provides a statutory procedure as an alternative to a mandamus action to

resolve disputes over public records requests. R.C. 2743.75(A) states:
      In order to provide for an expeditious and economical procedure that
      attempts to resolve disputes alleging a denial of access to public
      records in violation of division (B) of section 149.43 of the Revised
      Code, except for a court that hears a mandamus action pursuant to
      that section, the court of claims shall be the sole and exclusive
      authority in this state that adjudicates or resolves complaints based
      on alleged violations of that section. The clerk of the court of claims
      shall designate one or more current employees or hire one or more
      individuals to serve as special masters to hear complaints brought
      under this section. All special masters shall have been engaged in the
      practice of law in this state for at least four years and be in good
      standing with the supreme court at the time of designation or hiring.
      The clerk may assign administrative and clerical work associated with
      complaints brought under this section to current employees or may
      hire such additional employees as may be necessary to perform such
      work.

      {¶ 17} In its first assignment of error, the city contends that the special

master used the wrong burden in determining whether the attorney-client

privilege applied to Local 93’s requests at issue. Specifically, the city contends that

the special master erred based on the following in the report and recommendation:

that the city had only offered conclusory assumptions in support of its position that

did not “rise to the level of clear and convincing proof necessary to apply an

exception to the Public Records Act.”       The special master cited State ex rel.

Summers v. Fox, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d 625, in support

of his conclusion.

      {¶ 18} The Ohio Supreme Court recently addressed the legal standard and

evidentiary burdens applicable to public record proceedings under R.C. 2743.75 in

Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-

Ohio-5371, 170 N.E.3d 768.      In Welsh-Huggins, a judge of the Jefferson County
Court of Common Pleas was shot by a man as the judge was about to enter the

courthouse through a nonpublic secured entry. A camera was positioned outside

the entry and captured the shooting. Andrew Welsh-Huggins (“Welsh-Huggins”),

a reporter for the Associated Press, sent a public-records request to the Jefferson

County Prosecutor for the video of the shooting.       The prosecutor denied the

request, citing multiple exemptions, including that it was a “security record” under

R.C. 149.433(A)(1) and 149.433(B)(1).

      {¶ 19} Welsh-Huggins filed a public-records access complaint in the Ohio

Court of Claims pursuant to R.C. 2743.75.        A special master found that the

prosecutor failed to meet her burden to prove that any portion of the video was

exempt as a security record under R.C. 149.433(A)(1).          The special master

recommended that the prosecutor be ordered to provide Welsh-Huggins a

redacted copy of the video in any available format that Welsh-Huggins requested.

The Court of Claims adopted the special master’s report over the prosecutor’s

objections and ordered release of the video.

      {¶ 20} The prosecutor filed an appeal to the Seventh District Court of

Appeals pursuant to R.C. 2743.75(G)(1).        The court of appeals reversed the

judgment of the Court of Claims, holding that the video was exempt from

disclosure as a security record under R.C. 149.433(A)(1) and 149.433(B)(1).

Welsh-Huggins v. Office of the Pros. Atty., Jefferson Cty., 2019-Ohio-3967, 133

N.E.3d 550, ¶ 1 (7th Dist.). The court of appeals found no error in requiring the

prosecutor to prove that the video fell squarely within the claimed exemption. Id.
at ¶ 50. The Ohio Supreme Court accepted Welsh-Huggins’s appeal and agreed to

consider the following proposition of law: “A public office must produce

competent, admissible evidence to support an assertion of an exception to the

Public Records Act.” Welsh-Huggins, 2020-Ohio-5371, at ¶ 8.

       {¶ 21} The Ohio Supreme Court recognized that aside from stating that the

“‘special master shall submit to the court of claims a report and recommendation

based on the ordinary application of statutory law and case law as they existed at

the time of the filing of the complaint,’” R.C. 2743.75 does not set forth specific

burdens of proof. Id. at ¶ 19, quoting R.C. 2743.75(F)(1). Thus, the court clarified

what the standards are.

       {¶ 22} The court noted that in a mandamus public-records action, “the

burden of persuasion is on the requester to establish entitlement to the

extraordinary writ by clear and convincing evidence.” Id. at ¶ 26. Then, “[i]f a

public office or person responsible for public records withholds a record on the

basis of a statutory exception, the ‘burden of production’ is on the public office or

records custodian to plead and prove facts clearly establishing the applicability of

the exemption.” Id. at ¶ 27.2

       {¶ 23} In regard to public record actions brought under R.C. 2743.75, as is

the case here, the court found that “public-records-access proceedings in the Court

of Claims [are] consistent with the standards that are applicable to mandamus-



2See id. at ¶ 20-22 for the court’s discussion of the two different aspects of “burden of
proof,” that are “burden of production” and “burden of persuasion.”
enforcement actions.” Id. at ¶ 32. Thus, the court found that the “‘burden of

persuasion’ was at all times on Welsh-Huggins to prove his right to relief under

R.C. 2743.75 by the requisite quantum of evidence.” Id. at ¶ 34. The court noted

that, the “special master found, as in mandamus actions, that the requester must

establish entitlement to relief by clear and convincing evidence.” Id. Welsh-

Huggins did not dispute that finding, and the court stated that “[w]e therefore

assume without deciding that his right to obtain relief under R.C. 2743.75 for the

denial of access to public records in violation of R.C. 149.43(B) required clear and

convincing evidence.” Id.

      {¶ 24} The court then considered the respondent’s “burden of production”

if the respondent office or person refuses to release the requested records on the

ground of a statutory exemption and held that the burden is: “to plead and prove

facts establishing that the requested record falls squarely within the exemption.”

Id. at ¶ 35. Thus, the city is correct that its burden was not clear and convincing

evidence; rather, the city was required to prove that the subject emails fell squarely

within the attorney-client-privilege exemption.

      {¶ 25} We find the above to be true despite the special master’s citation to

State ex rel. Summers, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d 625, for

the proposition that the city had to prove the exception by clear and convincing

evidence. In State ex rel. Summers, the relator, Charles Summers (“Summers”)

sought records from a prosecutor’s office and sheriff’s office (collectively “the

county”); the records regarded his son who had been prosecuted and imprisoned
for sexually oriented offenses. The county denied the requests, contending that

Summers was acting on his son’s behalf and, as such, had to follow the same

requirements an inmate would have to follow when seeking records, and had not

done so. The county cited a Facebook page that the son’s parents set up to “seek

justice” for him and contended that the son directed his parents as to what to post.

       {¶ 26} In considering whether Summers was a designee for his son, the

Supreme Court of Ohio stated the following:

       Essentially, the county invites us to assume that if [the son] was
       directing his father in the operation of the Facebook page, then he
       must have also been the driving force behind the requests. But an
       assumption does not rise to the level of clear and convincing proof
       necessary to apply an exception to the Public Records Act.

Id. at ¶ 33.

       {¶ 27} In his report and recommendation here, the special master quoted

the above State ex rel. Summers language ─ “an assumption does not rise to the

level of clear and convincing proof necessary to apply an exception to the Public

Records Act” — in finding that the city’s claimed exemption based on attorney-

client privilege was “conclusory.” Court of Claims Record at 26, p. 8.

       {¶ 28} But in State ex rel. Summers, 163 Ohio St.3d 217, 2020-Ohio-5585,

169 N.E.3d 625, the Ohio Supreme Court used the clear and convincing language

in the context of determining whether Summers was a designee for his son.

Further reading of the court’s opinion demonstrates that it applied the same

standard as it did in Welsh-Huggins, 163 Ohio St.3d 337, 2020-Ohio-5371, 170
N.E.3d 768, in determining whether the custodian had an exemption to a public

records request. Specifically, the court held in State ex rel. Summers that,

       Because the county has invoked a number of statutory exceptions to
       the Public Records Act’s disclosure requirement, it bears the burden
       of proof with respect to those exceptions. State ex rel. Besser v. Ohio
       State Univ., 89 Ohio St.3d 396, 398, 732 N.E.2d 373 (2000). To meet
       this burden, a custodian must prove that the requested records fall
       squarely within the exception. State ex rel. Miller v. Ohio State Hwy.
       Patrol, 136 Ohio St.3d 350, 2013-Ohio-3720, 995 N.E.2d 1175, ¶ 23.

(Emphasis added.) State ex rel. Summers at ¶ 28.

       {¶ 29} Thus, both Welsh-Huggins and State ex rel. Summers cite the same

burden for a custodian claiming an exception: that the records fall squarely within

the exception.

       {¶ 30} In a case similar to the within case, the Court of Claims modified a

special master’s report and recommendation on the issue of the burden of proof

applicable to a defense based on the attorney-client privilege. White v. Dept. of

Rehab. & Corr., Ct. of Cl. No. 2018-00762PQ, 2019-Ohio-472. The Court of

Claims found as follows:

       The special master’s application of the standard of proof relative to
       [ODRC’s] claim of attorney-client privilege is erroneous because the
       special master applied a clear-and-convincing standard of proof,
       instead of applying a preponderance of the evidence standard of proof
       relative to ODRC’s claim of an exception to disclosure.

Id. at ¶ 15.

       {¶ 31} The Court of Claims conducted a review of the subjected records for

attorney-client privilege under the standard set forth by the Ohio Supreme Court

in State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St.3d 261, 2005-Ohio-
1508, 824 N.E.2d 990, and concluded that the records were protected by the

privilege. The requestor appealed to the Tenth Appellate District. White v. Dept.

of Rehab. & Corr., 10th Dist. Franklin No. 19AP-85, 2020-Ohio-386.

       {¶ 32} Regarding the burden of proof for a claimed exemption for a public

records request on the ground of attorney-client privilege, the Tenth Appellate

District held the following:

       It is the well-settled law of Ohio that “[e]xceptions to disclosure under
       the Public Records Act, R.C. 149.43, are strictly construed against the
       public-records custodian, and the custodian has the burden to
       establish the applicability of an exception. A custodian does not meet
       this burden if it has not proven that the requested records fall
       squarely within the exception.”

Id. at ¶ 21, quoting State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio

St.3d 81, 2008-Ohio-1770, 886 N.E.2d 206, paragraph two of the syllabus. The

court then went on to analyze the records for attorney-client privilege under the

factors set forth in Leslie.

       {¶ 33} As mentioned, the special master in the within case did reference the

incorrect burden ─ clear and convincing evidence ─ relative to the city’s claimed

exemption of the records on the ground of attorney-client privilege. However,

when the report is read in toto, it is clear that the special master applied the correct

burden; that is, whether the records fell squarely within the attorney-client

privilege.

       {¶ 34} Specifically, the special master stated the correct burden elsewhere

in his report and recommendation: “If the public office withholds an identified
record on the basis of a public-records exemption, the public office then carries the

burden to prove that the record falls squarely within the exemption.” Court of

Claims Record at 26, p.2.     Not only did the special master reference the correct

burden the city had, he analyzed the subject emails under the factors set forth for

determining attorney-client privilege in Leslie, 105 Ohio St.3d 262, 2005-Ohio-

1508, 824 NE.2d 990. Thus, despite the special master’s reference elsewhere in his

report to the city’s burden being that of clear and convincing evidence, the special

master actually articulated and used the correct standard in reviewing the emails.

       {¶ 35} We now conduct a de novo review of the emails. See Ward v.

Summa Health Sys., 128 Ohio St.3d 212, 2010-Ohio-6275, 943 N.E.2d 514, ¶ 13

(“Ordinarily, a discovery dispute is reviewed under an abuse-of-discretion

standard. * * * However, if the discovery issue involves an alleged privilege, * * * it

is a question of law that must be reviewed de novo.”).

       {¶ 36} In Leslie, the Supreme Court of Ohio set forth an eight-part test for

the attorney-client privilege, stating:

       Under the attorney-client privilege, “(1) [w]here legal advice of any
       kind is sought (2) from a professional legal adviser in his [or her]
       capacity as such, (3) the communications relating to that purpose, (4)
       made in confidence (5) by the client, (6) are at his [or her] instance
       permanently protected (7) from disclosure by himself [,herself,] or by
       the legal adviser, (8) unless the protection is waived.” Reed v. Baxter
       (C.A. 6. 1998), 134 F.3d 351, 355-356; Perfection Corp. v. Travelers
       Cas. & Sur., 153 Ohio App.3d 28, 2003-Ohio-3358, 790 N.E.2d 817,
       ¶ 12 [(8th Dist.)]. Except under circumstances not relevant here, only
       the client can waive the privilege.

Id. at ¶ 21.
      {¶ 37} Upon review, the first three subject emails did not fall squarely

within the attorney-client privilege. They did not seek any kind of legal advice. For

example, the one email naming Menzalora as the primary recipient related to a

scheduling matter.

      {¶ 38} The fourth email that was from Chief Calvillo to the Assistant Chief,

Division of Fire, is the trickiest. Although Menzalora was copied on the email, the

greeting of the email was solely to the Assistant Chief, and the body asked only for

the Assistant Chief’s review of a document.

      {¶ 39} The     attorney-client   privilege   does   not   require   that   the

communication pertain purely to legal advice, but “‘if a communication between a

lawyer and client would facilitate the rendition of legal services or advice, the

communication is privileged.’” State ex rel. Toledo Blade Co. v. Toledo-Lucas Cty.

Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 27, quoting

Dunn v. State Farm Fire & Cas. Co., 927 F.2d 869, 875 (5th Cir.1991). However,

simply copying an attorney on an email does not make it an attorney-client-

privileged communication. But sometimes interests intertwine. For example, legal

and business interests can intertwine. In a legal and business context, when the

dominant purpose of a communication is a business decision and not legal advice,

then “the communication cannot be insulated from discovery just by sending a

copy of it to a lawyer.” Waters v. Drake, S.D.Ohio No. 2:14-cv-1704, 2015 U.S.

Dist. LEXIS 164179, 4 (Dec. 8, 2015). See also McCall v. Procter & Gamble Co.,

S.D.Ohio No. 1:17-cv-406, 2019 U.S. Dist. LEXIS 143161, 4 (Aug. 22, 2019) (“A
communication does not obtain privileged status simply because an attorney is

copied.”).

      {¶ 40} The city cites a recent Ohio Supreme Court case, State ex rel. Hogan

Lovells U.S., L.L.P. v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2021-Ohio-

1762, for the proposition that even though an email does not specifically seek legal

advice, it must be viewed in context if it is part of an ongoing discussion that

involves legal counseling. Hogan Lovells is distinguishable from this case.

      {¶ 41} Hogan Lovells involved a requestor seeking documents from the

Ohio Department of Rehabilitation and Correction (“DRC”) relating to drugs

intended to be used or considered for use in lethal injections.    Relevant to this

case, the court considered the request “regarding any considered, proposed, or

current execution protocols, regulations, guidelines, checklists, notes, or other

documents that instruct or direct the carrying out of an execution.” Id. at ¶ 7. DRC

withheld the following as being attorney-client and work-product privileged:

      (1) a summary of execution-protocol options prepared by DRC’s chief
      counsel, (2) a May 16, 2019 e-mail and attached document sent by
      DRC’s chief counsel to two DRC employees, (3) a May 21, 2019 e-mail
      and attached document sent by a DRC employee to DRC’s chief
      counsel, and (4) a June 11, 2019 e-mail and attached document sent
      by DRC’s chief counsel to the governor’s chief counsel.

Id.
      {¶ 42} The requestor did not “squarely challenge DRC’s claim that the four

records, at least to some extent, are covered by the attorney-client or attorney-

work-product privilege.” Id. at ¶ 13. The requestor contended that whatever

portion of the records was not exempt should be discoverable, however. The DRC,
on the other hand, contended that the entirety of a record should be withheld when

it contains privileged information that is “inextricably intertwined” with

nonprivileged information. Id. at ¶ 14.

      {¶ 43} The court agreed with DRC, stating that the “attorney-client

privilege applies to communication that facilitates an attorney’s provision of legal

services or advice to a client.” Id. at ¶ 17, citing Toledo Blade, 121 Ohio St.3d 537,

2009-Ohio-1767, 905 N.E.2d 1221, at ¶ 27. “The privilege is not restricted just to

the provision of pure legal advice, but also covers the attorney’s own factual

investigation when that investigation is ‘incident to or related to any legal advice’

the attorney gives.” Id., quoting Toledo Blade at ¶ 29.

      {¶ 44} In this case, the special master found that the emails addressed

administrative, not legal, matters. In considering the fourth email, we agree. The

email was directed to the assistant fire chief and sought the assistant’s review.

Menzalora was copied on the email, but no legal advice, questions, or comments

were sought from him or posed to him. Unlike in Hogan Lovells, the subject

emails in this case were not “‘incident to or related to any legal advice’” sought

from or given by Menzalora. Id., quoting Toledo Blade at id.

      {¶ 45} Further, the header in the subject line of the emails that they were

“Attorney-Client privilege” do not make them so. The content of the emails has to

involve attorney-client-privileged information, and our de novo review shows that

they did not contain privileged information.

      {¶ 46} In light of the above, the first assignment of error is overruled.
      {¶ 47} For its second assignment of error, the city contends that the special

master and the Court of Claims erred by publishing the headers of the emails and

descriptions of the emails, because they contained privileged information.

According to the city, this information should not have been published before the

matter was fully adjudicated. Further, the information from the emails that was

published omitted the city’s label of “attorney-client privilege”; the city contends

that “[i]f any language from the emails could be published, it would be this

language alone.”

      {¶ 48} The city suggests that, even if we agree with the lower court’s

conclusion regarding the attorney-client privilege, “the Court of Claims decision

should be reversed in order to protect the right of a litigant to assert the privilege

until final adjudication.”    According to the city, “[s]triking the report and

recommendation in part or toto from the record would be an appropriate remedy,

albeit an incomplete one, because no judicial act at this point can ‘unring the bell.’”

      {¶ 49} Upon review, we disagree with the city’s contentions. Neither the

special master nor the Court of Claims revealed the substantive content of the

emails; rather, they merely described the contents. Further, after its in camera

review of the emails, the court appropriately placed them under seal for our

review.

      {¶ 50} In light of the above, the second assignment of error is overruled.

      {¶ 51} In its third assignment of error, the city contends that the Court of

Claims improperly adopted the special master’s report and recommendation
because it was signed by the clerk of court and not the special master. The city

cites R.C. 2743.75(F)(1) in support of its contention. That provision reads in

relevant part that, “the special master shall submit to the court of claims a report

and recommendation based on the ordinary application of statutory law and case

law as they existed at the time of the filing of the complaint.” According to the city

“shall submit” means that the special master “shall sign” the report and

recommendation. We disagree.

        {¶ 52} The record demonstrates that the Clerk of Court for the Court of

Claims (“the Clerk”) is a magistrate. As noted by the Court of Claims in overruling

the city’s objections, a magistrate and a special master are both judicial officers.

Under R.C. 2743.75(A), the Clerk of Court for the Court of Claims has authority to

designate employees or hire one or more individuals to serve as special masters in

public-record disputes. In this case, the Clerk appointed the special master who

prepared the report and recommendation. On this record, we do not find that

because the Clerk signed for the special master, the report and recommendation is

void.

        {¶ 53} The third assignment of error is overruled.

        {¶ 54} Finally, Local 93 requests that we grant it attorney fees under R.C.

2743.75(G)(2), which provides as follows:

        If a court of appeals in any appeal taken under division (G)(1) of this
        section by the public office or person responsible for the public
        records determines that the public office or person denied the
        aggrieved person access to the public records in violation of division
        (B) of section 149.43 of the Revised Code and obviously filed the
      appeal with the intent to either delay compliance with the court of
      claims’ order from which the appeal is taken for no reasonable cause
      or unduly harass the aggrieved person, the court of appeals may
      award reasonable attorney’s fees to the aggrieved person in
      accordance with division (C) of section 149.43 of the Revised Code.
      No discovery may be conducted on the issue of the public office or
      person responsible for the public records filing the appeal with the
      alleged intent to either delay compliance with the court of claims’
      order for no reasonable cause or unduly harass the aggrieved person.
      This division shall not be construed as creating a presumption that
      the public office or the person responsible for the public records filed
      the appeal with the intent to either delay compliance with the court of
      claims’ order for no reasonable cause or unduly harass the aggrieved
      person.

      {¶ 55} Upon review, we decline to award attorney fees to Local 93. The

record does not demonstrate that the city “obviously filed the appeal with the

intent to either delay compliance with the Court of Claims’ order from which the

appeal is taken for no reasonable cause or [to] unduly harass” Local 93.

      {¶ 56} In sum, although the special master made a reference to the

incorrect burden of proof at one point in his report, when his report is read in full,

he also stated the correct burden of proof and applied it. Upon our de novo review

of the subject emails, they are not exempt from production under the attorney-

client privilege.   Further, neither the special master nor the Court of Claims

improperly published the substantive nature of the subject emails. And the special

master’s report was not void because the Clerk of Courts for the Court of Claims

signed the report on behalf of the special master.    There is no evidence that the

city filed this appeal for purposes of delay or harassment and, therefore, Local 93’s

request for attorney fees is denied.
      {¶ 57} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

ANITA LASTER MAYS, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR